Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Tsimaras on June 4, 2021.
The application has been amended as follows: 
Claims 19-28 have been cancelled.
In claim 16, the phrase, “A method to treat a disease” has been replaced with “The method according to claim 17, wherein the patient is suffering from a disease” in line 1.
In claim 16, the phrase, “and cancer; comprising administering to a patient in need thereof, a pharmaceutically effective amount of a compound of claim 1, in free or pharmaceutically acceptable salt form” has been replaced with “and cancer” in the penultimate and ultimate lines of said claim.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-11, 16-18 and 29 are allowed. The compounds of formula (I) are novel because an STN 
The closest prior art is found in US 20130023556, which describes similar compounds of formula (I). The difference found between the instantly claimed compounds and those described in the ‘556 publication is the substitution at Y, which the ‘556 publication teaches substituted ureas and carbonates. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624